Citation Nr: 1308804	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for adenoid cystic carcinoma of the tongue. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to June 1989.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days until November 11, 2012 so that the Veteran could submit additional treatment records.  A copy of the hearing transcript has been associated with the claims file.  

Additional evidence was submitted by the Veteran after the Board hearing.  In a February 2013 statement, he waived agency of original jurisdiction (AOJ) consideration of this evidence in accordance with 38 C.F.R. § 20.1304(c) (2012).  The Board also observes that additional VA treatment records dated through October 2012 have been included in the Veteran's Virtual VA electronic record in November 2012, but have not been considered by the AOJ.  Nevertheless, as this case is being remanded for further development, the AOJ will have the opportunity to consider such evidence.  
    
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran asserts that his adenoid cystic carcinoma of the tongue is due to a long history of in-service exposure to industrial solvents such as toluene, hydraulic fluid 5606, diesel fuel, trichloro-trifluoroethane and trichlor.  In this regard, he testified that, during his 22 years of military service, he indicated that he was consistently exposed to such chemicals through his job duties.  The Veteran further indicated that, while he wore goggles, he did not wear a mask or gloves and, as such, was exposed to the chemicals by breathing and through absorption into his skin.  He also submitted an occupational exposure study in support of his contentions.  The Veteran's most recent DD 214 for his service from May 1977 to June 1989 shows that his military occupational specialties were custodial system technician and patriot missile system technician.  Prior DD 214's show military occupational specialties of electrician mechanic, missile crewman, and operations and intelligence assistant.  Given the Veteran's contentions and his occupational specialties while in service, the Board finds that his service personnel records should be obtained.  

Moreover, in support of his claim the Veteran has submitted private opinions dated in June 2009 and October 2012 from his treating oncologists who opined that the Veteran's reported exposure to industrial solvents, which were known carcinogens, are likely implicated in the causation of his cancer.  Nevertheless, these opinions were not based on a review of the claims file, to include any documented exposure to industrial solvents, and did not offer a rationale.  Thus, the Board finds that the case should be returned for a VA medical opinion with an appropriate physician.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, while on remand, the Veteran should be given an opportunity to identify any additional treatment records not all ready associated with the claims file.  In this regard, the Board notes that he has reported treatment at Lackland Air Force Base, to include Wilford Hall, William Beaumont Army Medical Center, the El Paso, Texas, VA Medical Center, and Brooks Army Medical Center.  Records from the first three institutions are of record; however, records from Brooks Army Medical Center are not contained in the claims file.  Therefore, after obtaining any necessary authorizations from the Veteran, any identified records, to include those from the El Paso VA facility dated from November 2012 to the present and Brooks Army Medical Center, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's service personnel records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any additional medical records not already associated with the claims file pertinent to the issue on appeal, to include those from Brooks Army Medical Center.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the El Paso VA facility dated from November 2012 to the present and Brooks Army Medical Center.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as 

provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After obtaining any outstanding treatment records, the claims file, to include a copy of this remand, should be forwarded to an appropriate medical professional to offer an etiological opinion regarding the Veteran's adenoid cystic carcinoma of the tongue.  The need to examine the Veteran is left to the discretion of the medical professional selected to offer the opinion.

The examiner should review of the Veteran's claims file, to include his allegations of exposure to industrial solvents as well as his service personnel records detailing his duties, the June 2009 and October 2012 opinions from the Veteran's treating oncologists, and the occupational exposure study submitted by the Veteran.

 Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's adenoid cystic carcinoma of the tongue is causally related to service, to include any exposure to industrial solvents.  

A detailed rationale should be provided for any opinion expressed.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


